      Case 1:19-cv-01753-RDM Document 25-7 Filed 01/06/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
100REPORTERS, et al.,                    )
                                         )
            Plaintiffs,                  )
                                         )
      v.                                 )
                                               Civil Action No. 19-1753 (RDM)
                                         )
U.S. DEPARTMENT OF STATE,                )
                                         )
            Defendant.                   )
                                         )
                                         )




                          EXHIBIT C
           Case 1:19-cv-01753-RDM Document 25-7 Filed 01/06/21 Page 2 of 8


From:             Caitlin Vogus
To:               Segesvary, Louis S
Subject:          Re: FOIA Request F-2017-17811
Date:             Monday, March 19, 2018 4:40:20 PM


Thank you, Louis. Can you provide me with an estimated date of completion for my clients'
FOIA request, as narrowed?

Regards,
Caitlin

                        Caitlin Vogus
                        Staff Attorney
                        1156 15th St. NW, Suite 1250, Washington DC 20005
                        cvogus@rcfp.org · (202) 795-9315



On Mon, Mar 19, 2018 at 12:47 PM, Segesvary, Louis S <SegesvaryLS@state.gov> wrote:

  Caitlin: Thank you for your response. This now is a significant and acceptable reduction in scope,
  one which we very much appreciate. We will proceed accordingly. Regards, Louis



  From: Caitlin Vogus [mailto:cvogus@rcfp.org]
  Sent: Monday, March 19, 2018 12:12 PM
  To: Segesvary, Louis S <SegesvaryLS@state.gov>
  Subject: Re: FOIA Request F-2017-17811



  Louis,



  Thanks for your email. I've had a chance to consult with my clients again about narrowing
  their FOIA request. They are willing to narrow their request to records from the INVEST
  system from January 1, 2017 to present that are responsive to their original FOIA request for
  the following countries:  Iraq, Afghanistan, Egypt, Mexico, Colombia,
  Philippines, Cambodia, and Bangladesh.



  My clients feel strongly that this is the most they can narrow their request consistent with
  their reporting goals, and that narrowing the request to these eight countries should
  significantly cut down on the number of responsive records that the State Department will
  need to locate and provide.



  If you have any questions or would like to discuss further, please do not hesitate to contact
Case 1:19-cv-01753-RDM Document 25-7 Filed 01/06/21 Page 3 of 8
  Case 1:19-cv-01753-RDM Document 25-7 Filed 01/06/21 Page 4 of 8


Caitlin



                      Caitlin Vogus
                      Staff Attorney
                      1156 15th St. NW, Suite 1250, Washington DC 20005
                      cvogus@rcfp.org · (202) 795-9315




On Thu, Mar 1, 2018 at 12:58 PM, Segesvary, Louis S <SegesvaryLS@state.gov> wrote:

  Caitlin: As I have noted in our discussions, we want to help. It is just a matter of narrowing
  this massive scope. Regards, Louis




  Louis. S. Segesvary, Ph.D.

  FOIA Litigation and Appeals Reviewer

  A/GIS/IPS/PP/LA

  Department of State

  Washington, D.C. 20037

  202-663-2170

  segesvaryls@state.gov




  From: Caitlin Vogus [mailto:cvogus@rcfp.org]
  Sent: Wednesday, February 28, 2018 4:15 PM
  To: Segesvary, Louis S <SegesvaryLS@state.gov>
  Subject: Re: FOIA Request F-2017-17811



  Louis,



  Thank you for your phone call this afternoon. I've reached out to my clients to ask if
Case 1:19-cv-01753-RDM Document 25-7 Filed 01/06/21 Page 5 of 8


they would be willing to narrow their request to responsive records from INVEST for a
single geographic region and from the last year. I will let you know as soon as I have
their response.



Regards,

Caitlin



                    Caitlin Vogus
                    Staff Attorney
                    1156 15th St. NW, Suite 1250, Washington DC 20005
                    cvogus@rcfp.org · (202) 795-9315




On Wed, Feb 28, 2018 at 10:25 AM, Caitlin Vogus <cvogus@rcfp.org> wrote:

  Louis,



  I've spoken to my clients about your request that they narrow the scope of their FOIA
  request to one or two countries. My clients are not willing to narrow the scope of
  their request in this manner. Because their reporting project concerns the US
  government's compliance with its Leahy vetting obligations overall, they do not
  believe it would be beneficial to narrow their request to only one or two countries.



  However, my clients would be willing to narrow their request to responsive records
  contained in the Department of State's International Vetting Security Tracking
  (INVEST) system. Please let me know if the State Department will be able to process
  my clients' request as narrowed to responsive records in the INVEST system.



  I would be happy to discuss this further with you over the phone if needed.



  Regards,

  Caitlin



                       Caitlin Vogus
                       Staff Attorney
                       1156 15th St. NW, Suite 1250, Washington DC 20005
Case 1:19-cv-01753-RDM Document 25-7 Filed 01/06/21 Page 6 of 8




                       cvogus@rcfp.org · (202) 795-9315




 On Wed, Feb 28, 2018 at 10:00 AM, Segesvary, Louis S <SegesvaryLS@state.gov>
 wrote:

   Caitlin: Yes, I have received this. Thank you. The correct address, as you have noted, is
   Segesvaryls@state.gov...Best regards, Louis




   Louis. S. Segesvary, Ph.D.

   FOIA Litigation and Appeals Reviewer

   A/GIS/IPS/PP/LA

   Deparatment of State

   Washington, D.C. 20037

   202-663-2170

   segesvaryls@state.gov




   From: Caitlin Vogus [mailto:cvogus@rcfp.org]
   Sent: Tuesday, February 27, 2018 5:11 PM
   To: Segesvary, Louis S <SegesvaryLS@state.gov>
   Subject: FOIA Request F-2017-17811



   Dr. Segesvary,




   Thank you for your phone call this afternoon regarding FOIA Request F-2017-17811, which I
   submitted to the Department of State on behalf of my clients, 100Reporters and Douglas
   Gillison.
Case 1:19-cv-01753-RDM Document 25-7 Filed 01/06/21 Page 7 of 8




    I tried to email you at the address you gave me over the phone (LSegesvary@state.gov), but
    that address did not work. I'm trying this address instead, and I would appreciate it if you
    could confirm receipt of this email so I know I have your correct email address.




    During our call this afternoon, you asked whether my clients would be willing to narrow the
    scope of their request to one or two countries. I told you that I would consult my clients and
    let you know their response to your request.




    I also asked you if the Department of State would consider making a rolling release of
    records to my clients in response to their original request. You responded that the
    Department of State does not provide rolling releases of records in response to FOIA
    requests.




    I have reached out to my clients and will let you know their response as soon as possible.




    Regards,

    Caitlin




                            Caitlin Vogus
                            Staff Attorney
                            1156 15th St. NW, Suite 1250, Washington DC 20005
                            cvogus@rcfp.org · (202) 795-9315




    Official

    UNCLASSIFIED




Official

UNCLASSIFIED
    Case 1:19-cv-01753-RDM Document 25-7 Filed 01/06/21 Page 8 of 8




  Official

  UNCLASSIFIED




Official

UNCLASSIFIED
